 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     NORTHWEST SHEET METAL
 8   WORKERS ORGANIZATIONAL TRUST,
     et al.,
 9                 Plaintiffs,                        NO. MC19-0074RSL
             v.
10
     D.J. MECHANICAL, INC.,                           ORDER DECLINING TO ENTER
11                                                    JUDGMENT
                            Defendant,
12
     CHRISTENSEN, INC.,
13
                            Garnishee.
14

15          This matter comes before the Court on plaintiffs’ “Application for Judgment and

16   Order to Pay.” Dkt. #7. There being no evidence of the garnishee’s answer in the record, the

17   Court declines to enter judgment. Plaintiffs shall have thirty days from the date of this Order

18   in which to submit evidence of the garnishee’s answer and renew their request for entry of

19   judgment. If a timely request is not filed, the writ of garnishment will be vacated.

20          Dated this 23rd day of August, 2019.
21

22
                                                  A
                                                  Robert S. Lasnik
                                                   Unites States District Judge




     ORDER DECLINING TO ENTER JUDGMENT - Page 1
